                     Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 1 of 37

  I
. I,
  :

            AO 442 (Rev, 01109) ArtUt Warnnl


       1•                                             UNITED STATES DISTRICT COURT
                                                                                    for the
                                                                           District of Columbia


                                   United States of America
                                               v.                                     )       Case No.1 :21-cr-40
                                   STEVEN CAPPUCCIO                                   )       Assign to: Judge Trevor N. McFadden
                                                                                      )       Date Assigned: 08/04/2021
                                                                                      )       Description: SUPERSEDING INDICTMENT (8)
                                                                                      )
                                                                                              Case Related to 21-cr-40 (TNM)


                                                                        ARREST WARRANT
            To:        Any authorized law enforcement officer


                       YOU ARE COMMANDED                   to arrest and bring before a United States magistrate judge without unnecessary                              delay
            (nome of person 10 be tlTTUled)    . Steven    Cappucio
            who is accused of an offense or violation based on the following document filed with the court:

            If Indictment                0 Superseding Indictment           a   Information       0 Superseding Information                               0 Complaint
            o     Probation Violation Petition             0 Supervised Release Violation Petition                  o Violation              Notice       0 Order of the Court

            This offense is briefly described as follows:
              18 U.S.C. §§ 111(aX1), 2 (Assaulting, Resisting, or Impeding Certain Officers, Aiding and Abetting), 18 U.S.C. § 111(8)(1)
              and (b) (inflicting BodIly Injury on Certain Officers), 18 U.S.C. §§ 2111, 2 (Robbery). 18 U.S.C. § 111(a)(1) and (b)
              (Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon), 18 U.S.C. §§ 1512(c)(2), 2 (Obstruction
              of an Official Proceeding), 18 U.S.C. § 231 (a)(3) (Civil Disorder), 18 U.S.C. § 1752(a)(2) and (b)(1 )(A) (DI&ortIerly and
              Disruptive Conduct in a Restricted Building or Grounds with 8 Deadly or Dangerous Weapon), 18 U.S.C. § 1752(8)(4) and
              (b)(1 )(A) (Engaging in Physical VIOlence in a Restricted Building or Grounds with a Deadly or Dangerous Weapon). 40

              In thP. r.smltnl f.>muorl", nr Rullt1lnm;\
                                                                                                   p
                                                                                                       -<it-- ..':"~a2'
                                                                                                             . -'
              U.S.C. § 5104(e)(2)(O), 2 (Disorderly Conduct in a Capitol Building), 40 U.S.C. § 5104(e)(2)(F), 2 (Act of Physical Violence


                                                                                                                 .,iJ"
                                                                                                                                            r., b'In MM'
                                                                                                                                       ;'. 'nO
                                                                                                                                       ;~,
                                                                                                                                                      . enweath er
                                                                                                                                                        .08.04 23:03:06 -()4'OO'
                                                                                                                                                                                II

            Date:      08104/2021                                                                            ~                                , "
                                                                                                                         Issuing nfficu -.:I' signa'"rr


   i        City and stale:           Washington.   D.C,                                         Robin M. Meriweather.                       U.S. Magistrate    Judge
  ~                                                                                                                        Printed   name a"d lide

  l                                                                                 Return


  I                    This warrant was received on (datt')
            at (city alld stale)    tu1 ivf.YS oR..   Cit; ( IX.
                                                                 <g"   /5'1 ;) I
                                                                                .
                                                                                          . and the person   was arrested on                   (dol~)     8" II 0 / 2... t

            Date:           '0
                     S[ {'Z- (
                                                                                                     ~                               C(
                                                                                                                                      QA_             k_ 5feI--;~
                                                                                                                           Printed name and tilt
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 2 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 3 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 4 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 5 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 6 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 7 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 8 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 9 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 10 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 11 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 12 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 13 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 14 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 15 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 16 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 17 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 18 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 19 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 20 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 21 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 22 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 23 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 24 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 25 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 26 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 27 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 28 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 29 of 37
                                                                  FILED
                                                              August 11, 2021
                                                           CLERK, U.S. DISTRICT COURT
                                                           WESTERN DISTRICT OF TEXAS

                                                               Breanna Coldewey
                                                        BY: ________________________________
                                                                                DEPUTY
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 30 of 37
Case 1:21-cr-00040-TNM Document 110 Filed 08/16/21 Page 31 of 37
Case
  Case
     1:21-cr-00040-TNM
        5:21-mj-00895-HJBDocument
                           Document
                                  110
                                    5 Filed 08/11/21
                                            08/16/21 Page 1
                                                          32ofof437  FILED
                                                                 August 11, 2021
                                                              CLERK, U.S. DISTRICT COURT
                                                              WESTERN DISTRICT OF TEXAS

                                                                  Breanna Coldewey
                                                           BY: ________________________________
                                                                                   DEPUTY
Case
  Case
     1:21-cr-00040-TNM
        5:21-mj-00895-HJBDocument
                           Document
                                  110
                                    5 Filed 08/11/21
                                            08/16/21 Page 2
                                                          33ofof437
Case
  Case
     1:21-cr-00040-TNM
        5:21-mj-00895-HJBDocument
                           Document
                                  110
                                    5 Filed 08/11/21
                                            08/16/21 Page 3
                                                          34ofof437
Case
  Case
     1:21-cr-00040-TNM
        5:21-mj-00895-HJBDocument
                           Document
                                  110
                                    5 Filed 08/11/21
                                            08/16/21 Page 4
                                                          35ofof437
8/17/2021             Case 1:21-cr-00040-TNM Centralized
                                              Document       110
                                                         CM/ECF LIVE Filed   08/16/21
                                                                     - U.S. District Court:txwdPage 36 of 37

                                       U.S. District Court [LIVE]
                                 Western District of Texas (San Antonio)
                          CRIMINAL DOCKET FOR CASE #: 5:21-mj-00895-HJB-1


 Case title: USA v. Cappuccio                                                       Date Filed: 08/11/2021


 Assigned to: Judge Henry J. Bemporad

 Defendant (1)
 Steven Cappuccio                                                     represented by Richard Timothy Molina
                                                                                     Duarte & Molina, P.C.
                                                                                     2200 Warner Avenue
                                                                                     San Antonio, TX 78201
                                                                                     210-737-6676
                                                                                     Fax: 800-406-7901
                                                                                     Email: tim.molina@att.net
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: CJA Appointment

 Pending Counts                                                                      Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                   Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                          Disposition
 18:111.F - Assaulting/Resisting/Impeding
 Officers/Employees



 Plaintiff
 USA                                                                  represented by Mark T. Roomberg
                                                                                     Assistant U.S. Attorney
                                                                                     U.S. Department of Justice
                                                                                     601 NW Loop 410
                                                                                     Suite 600
                                                                                     San Antonio, TX 78216
                                                                                     (210) 384-7025
                                                                                     Fax: 210/384-7105
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?101032620881506-L_1_0-1                                             1/2
8/17/2021             Case 1:21-cr-00040-TNM Centralized
                                              Document       110
                                                         CM/ECF LIVE Filed   08/16/21
                                                                     - U.S. District Court:txwdPage 37 of 37

                                                                            Email: mark.roomberg@usdoj.gov
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

  Date Filed            # Docket Text
  08/11/2021           1 Arrest (Rule 5/Rule 32.1) of Steven Cappuccio (aej) (Entered: 08/11/2021)
  08/11/2021           2 Minute Entry for proceedings held before Judge Henry J. Bemporad:Initial Appearance in
                         Rule 5(c)(3)/ Rule 32.1 Proceedings as to Steven Cappuccio held on 8/11/2021 (Minute
                         entry documents are not available electronically.) (Court Reporter FTR-Gold.) (bc)
                         (Entered: 08/11/2021)
  08/11/2021           3 ORDER APPOINTING COUNSEL- Richard Timothy Molina as to Steven Cappuccio.
                         Signed by Judge Henry J. Bemporad. (bc) (Entered: 08/11/2021)
  08/11/2021           4 ORDER SETTING IDENTITY HEARING-VIDEO as to Steven Cappuccio, ( Identity
                         Hearing set for 8/16/2021 11:30 AM before Judge Henry J. Bemporad). Signed by Judge
                         Henry J. Bemporad. (bc) (Entered: 08/11/2021)
  08/11/2021           5 ORDER Setting Conditions of Release as to Steven Cappuccio (1) Unsecured $50,000.00.
                         Signed by Judge Henry J. Bemporad. (bc) (Entered: 08/12/2021)
  08/11/2021           6 Unsecured Bond Filed as to Steven Cappuccio in amount of $50,000.00. (bc) (Entered:
                         08/12/2021)
  08/13/2021           7 Waiver of Identity Hearing by Steven Cappuccio (Molina, Richard) (Entered: 08/13/2021)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                08/17/2021 08:57:14
                                   PACER
                                                   BrittanyBryant:6635828:0 Client Code:
                                   Login:
                                                                              Search       5:21-mj-00895-
                                   Description: Docket Report
                                                                              Criteria:    HJB
                                   Billable
                                                   1                          Cost:        0.10
                                   Pages:
                                                                              Exempt
                                   Exempt flag: Exempt                                     Always
                                                                              reason:


PACER fee: Exempt




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?101032620881506-L_1_0-1                                           2/2
